Title: To George Washington from John Moriarty, 2 October 1789
From: Moriarty, John
To: Washington, George


          Salem [Mass.]
          May it please your Excellency—2d October 1789
          I came here from Ireland in the begining of the late war & Cheerfully Contributed to the Cause of freedom & to maintain our rights, and amply bore my share of the burthen.
          In the year 1782. my losses in trade by Capture and other

Casualties were great; & to Compleat my ruin £32000. of the old Emmission died in my hands, which the Records of the state Treasurer will Verify—Since which, I have been Strugling to Support my family—and Hope has kept me from Despair, & Chear’d me with the thought that under the new Government I might have Some appointment of which I was Capable that would make some amends for my losses and afford a Support—I flatter myself that in the appointment officers under the Revenue Law I might have been so happy as to obtain one, I applyed to Some of the members of the Honorable house, who I had earnestly Intreated to Solicit in my behalf, but in this, was disapointed as prior Engagemts & motives of Consanguinity Superceded my Claims to their Intercessions—Some friends Inform me that there Will be many other Offices to fill that my abilities & Services may Intitle me to a place in, & advise me to apply directly to your Excellency.
          With these Encouragements I venture to address your Excellency with all due Difference to your Exalted Station—Humbly to Implore your Condescention to notice me thus far as to appoint me to Some Office that may afford me a support.
          The Honorable Robert Morris Esquire will give you my Character, & Shew your Excellency in ample manner how Strongly I have been recommended to him by Some respectable Characters in Europe, that may Claim your favourable notice. May God long prosper your Excellency a Savior to this Country in as Eminent and Illustrious a manner as you have been its Defender—is the prayer of your Excellency’s Most Obedient Humble Servant
          
            John Moriarty
          
        